Citation Nr: 0114445	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  93-02 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1151.

2.  Entitlement to dependency and indemnity compensation 
based on service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, F.M. and T.S.
ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
October 1945.  

The appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1992 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

This case was the subject of a March 2001 hearing before the 
undersigned Board member.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether VA care during 
the veteran's terminal period of VA hospitalization caused or 
substantially contributed to his death.

2.  The appellant has abandoned her claim for service 
connection for the cause of the veteran's death, declining at 
her March 2001 Board hearing to proffer any evidence or 
argument in support of the claim, or demonstrate any 
intention to pursue the claim.  At this point in time, she 
alleges no specific error of fact or law in the denial of 
service connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for the award of dependency and indemnity 
compensation for the cause of the veteran's death as if it 
were service connected have been met.  38 U.S.C.A. § 1151 
(West 1991);  38 C.F.R. §§ 3.102, 3.358 (1996).

2.  The appeal for service connection for the cause of the 
veteran's death is dismissed.  38 C.F.R. § 20.202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The appellant maintains that the veteran's death was the 
result of VA treatment and hospitalization, based on multiple 
theories.  One such theory is that VA care during the 
veteran's terminal period of VA hospitalization in June 1992 
caused or substantially contributed to the veteran's death.

The veteran's death certificate shows that in June 1992 he 
died of chronic congestive heart favor with onset 6 months 
prior to death, renal failure with onset 1 year prior to 
death, and peripheral vascular disease with an onset of years 
prior to death.  Insulin dependent diabetes was listed as an 
other significant condition.  

The appellant also has contended that the cause of the 
veteran's death is related to disability incurred or 
aggravated during service, but, as will be discussed below, 
has abandoned this contention.

The case file consists of 4 claims files, the theories of 
entitlement are many, and the medical evidence is voluminous.

Analysis

Timeliness of Appeals

38 C.F.R. § 20.302 sets forth the time limits for filing a 
notice of disagreement, substantive appeal, and response to a 
supplemental statement of the case.  Except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final. 

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302 (2000).

In August 1992, the appellant submitted a claim for service 
connection for the cause of the veteran's death "due to 
service and/or treatment at VAMC Wilkes Barre."

In September 1992, the RO denied the claim for service 
connection for the cause of the veteran's death, on the 
ground that a review of the veteran's extensive record did 
not show that any of the conditions listed on the death 
certificate were incurred in or aggravated by service or 
became manifest to a compensable degree within one year of 
discharge from service.

In October 1992, the appellant submitted a notice of 
disagreement with the September 1992 rating decision.  Her 
contention was that VA treatment rendered on more than one 
occasion constituted malpractice and contributed to the 
veteran's death.

In October 1992, the RO issued a statement of the case, in 
response to the appellant's notice of disagreement, on the 
issue of service connection for the cause of the veteran's 
death, for essentially the same reasons and bases described 
in its September 1992 rating decision.

 In January 1993, the RO received from the appellant a VA 
Form 1-9 for "[b]enefits, service connected pension, due to 
carelessness, negligence, malpractice, etc."

In March 1993, the appellant's representative submitted a VA 
Form 1-646 on her behalf, repeating the appellant's claim for 
"service connection for cause of death that was due to the 
treatment at the VA Medical Center in Wilkes-Barre, Pa."

In April 1993, the representative further pressed the 
appellant's claim, asserting that the appellant "wishes to 
appeal the decision which denied service connection for cause 
of death under the auspices of an 1151 claim."

In July 1993, the RO informed the appellant that they could 
not take immediate action on her claim that treatment at a VA 
facility caused the veteran's death in June 1992, due to a 
recent Court of Veterans Appeals decision which invalidated a 
portion of the regulation which the Department of Veterans 
Affairs used in deciding claims under 38 U.S.C. § 1151.

From the date of submission of her claim in September 1992 
forward the appellant was clear that her contentions included 
that she was entitled to VA compensation benefits because 
inadequacies in VA care caused or contributed to the 
veteran's death.  Moreover, this is the sole theory pursued 
in her timely September 1992 notice of disagreement, in her 
timely January 1993 VA Form 9, and in her representative's 
March 1993 VA Form 1-646.  Not until July 1993 was the 
appellant informed that "no immediate action" could be 
taken on this aspect of her claim.  By this time, the 
appellant had perfected her appeal, solely, particularly and 
explicitly on the theory that VA treatment constituted 
malpractice or maltreatment and contributed to her husband's 
death.  The Board will not deny appellate status on the issue 
of entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1151 based solely on VA's 
nonresponsiveness in its September 1992 rating decision and 
October 1992 statement of the case to her specific and clear 
contentions giving rise to an appeal on this, and only this, 
theory of the case.  

The fact that, after the appellant's prompting in July 1998, 
the RO issued a more on-point denial of the 38 U.S.C.A. 
§ 1151 claim in January 1999 is of little procedural 
consequence.  The appeal, already perfected, was being 
pursued very aggressively both before and after this rating 
decision.  

Indeed, were it not for a statement submitted on the 
appellant's behalf in August 2000, within 60 days of issuance 
of a June 2000 "supplemental statement of the case" on the 
issue of service connection for the cause of the veteran's 
death, the question of whether there existed a perfected 
appeal on the issue of entitlement to service connection for 
the cause of the veteran's death would be highly problematic, 
since the pleadings that served to initiate and perfect her 
appeal in 1992 pertained solely to her contentions pursuant 
to 38 U.S.C.A. § 1151.  In sum, the appellant clearly filed a 
claim for compensation benefits under 38 U.S.C.A. § 1151 for 
the cause of the veteran's death and took every conceivable 
step within her power to seek appellate review of the claim.  
The RO has adjudicated the claim, although it failed to fully 
honor the appellant's pursuit of appellate review.  
Therefore, the Board finds it has jurisdiction of the claim, 
and that, in any event, the Board's disposition of the claim 
is not prejudicial to the claimant.  

Service Connection for Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312 
(2000).  For a service connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but it must be shown that 
there was a causal connection.  Id.

During the March 2001 Board hearing, the appellant's 
representative acknowledged the absence of any currently 
advanced argument or evidence with respect to the theory that 
there was disability incurred or aggravated in service that 
caused or contributed to the cause of the veteran's death.  
The Board acknowledges that the appellant had in the past 
attempted to make contentions along these lines, but accepts 
the statements of the appellant's representative at the 
hearing, made in the presence of the appellant, another 
person responsible for advancing her claims, and the 
undersigned, at face value.  Based on the undersigned's 
review of the record, the representative's judgments in this 
regard are sound.  There simply is no tenable claim for 
service connection for the cause of death on this record, and 
the pursuit of such a claim would only expend adjudicatory 
resources needlessly with no prospect for any benefit flowing 
to the claimant.  In essence, the appellant abandoned her 
claim for service connection for the cause of the veteran's 
death at her March 2001 Board hearing.  Absent any currently 
advanced evidence or argument, there is no reasonable course 
of action to take in further developing the claim.  

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 C.F.R. § 20.202 (2000).  As there are no 
current specific allegations of fact or law with respect to 
the claim for service connection for the cause of the 
veteran's death, the appeal is dismissed.

In any event, the appellant will be receiving dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1151 as 
though the cause of the veteran's death were service-
connected.

38 U.S.C.A. § 1151 Claim

While the appellant and her representative abandoned the 
claim for service connection for the cause of death, they 
quite properly and shrewdly advanced a claim for compensation 
benefits for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151.  This law provides that 
where any veteran shall have suffered an injury, or 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
disability compensation or dependency and indemnity 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(b),(c).  
The appellant is not required to show fault or negligence in 
medical treatment.  Brown v. Gardner, 513 U.S. 115 (1994).

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court of 
Veterans Appeals for Veterans Claims (COVC) invalidated 38 
C.F.R. § 3.358(c)(3), on the grounds that the element of 
fault required by the regulatory provision was beyond the 
scope of the authorizing statute, 38 U.S.C.A. § 1151 
(formerly § 351).  In December 1994, the Supreme Court 
affirmed the lower courts' decisions in Brown v. Gardner, 513 
U.S. 115 (1994), and 38 C.F.R. § 3.358(c)(3) was subsequently 
amended to conform with the Supreme Court's decision.  The 
revised regulations, issued in March 1995, did not require 
negligence on the part of the VA for the veteran to prevail.  
(Although the statute was amended, effective in October 1997, 
to require negligence on the part of the VA, the veteran's 
case is not affected by that amendment.  See 38 U.S.C.A. § 
1151 (West 1991 & Supp. 1997).)  The amendments were made 
effective retroactive to November 25, 1991, the date of the 
original Gardner decision.  Thus, they apply to the 
appellant's August 1992 claim in this case.

The Board finds as determinative in this case an August 1996 
confidential report from a physician who is a Geriatrics 
Fellowship Director at a major university.  The report was 
obviously prepared for review by an attorney in contemplation 
of litigation (rather than for use as evidence), and makes 
strong points both for and against a claim of negligence 
during the veteran's terminal period of VA hospitalization.  
The six-page report is polished, balanced and factually 
unimpeachable, and reflects a consummate level of expertise 
on the part of the reviewing physician.  The report 
translates many medical terms and notations into terms more 
susceptible to lay understanding.   

The conclusion of the report, based on a very careful and 
detailed analysis, is that there is evidence of at least two 
potential medical treatment problems, but that it is somewhat 
hard to come to a firm conclusion as to whether the veteran's 
care in the Wilkes-Barre VA was negligent or not, because of 
missing records, and the poor documentation of the veteran's 
problems that was available.  

In the reviewing physician's view, the veteran's diagnosed 
urinary tract infection and renal failure were not 
appropriately evaluated and discussed in the chart.  The 
renal failure could have been due at least in part to 
insufficient fluid intake that might have been avoided if 
noticed sooner.  (As an illustration of the reviewing 
physician's attention to detail, earlier in the report, he 
noted that the intake/output sheets showed inadequate fluid 
intake, 1100-1500 cc's, from June 11 to June 17, and even as 
low as 360 cc all day on June 19 and June 20.)  He opined 
that it was odd, and surely not up to standard of care that 
in a patient admitted with a provisional diagnosis of urinary 
tract infection, there was no urine culture report and no 
further discussion of the diagnosis.  He noted that a urine 
culture seemed to have been ordered, but he could not tell 
whether it was not done or simply missing from the records 
copied.  He noted that without an autopsy it was further 
difficult to really know exactly why the veteran died.  (This 
is corroborated by a December 1998 letter from the Chief 
Executive Officer of the Wilkes-Barre VAMC, in which he 
summarizes findings of a clearly inferior [in the Board's 
view] 1994 Peer Review report, completed at the time of 
filing of a 1994 tort claim, that "[a]s Mrs. [redacted] did not 
consent to an autopsy, the exact cause of death was 
uncertain."  The CEO's letter notes that the Peer Review 
report concluded that "there were no quality of care issues 
identified in treatment provided at this Medical Center.")  
On the other hand, the reviewing physician opined, it must be 
stressed that the veteran had several serious underlying 
illnesses, any of which could have been ultimately fatal even 
with appropriate treatment.  The urine may really have been 
negative, the renal failure was not all that severe, and 
patients with underlying congestive heart failure can have 
fatal arrhythmias at any time.  The reviewing physician's 
final concluding statement was "[t]hus you might be able to 
make a case for negligent deviation from common accepted 
standards of medical care and documentation."

By this last statement, the Board infers that the reviewing 
physician concluded that though the case was a close one, the 
attorney and client had a reasonable chance of proving by a 
preponderance of the evidence that the veteran died in part 
as a result of negligent care during the June 1992 VA 
hospitalization.  The standard of proof in the present case 
is far lower.  The appellant need only show by an approximate 
balance of the negative and positive evidence that the 
veteran's treatment unnecessarily caused or substantially 
contributed to (regardless of whether or not it was 
negligent) the veteran's death. 

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2000).

This is not a case where definitive proof either for or 
against the claim is even theoretically possible.  As the 
precise cause of death is simply not known, and never will be 
known, a linear, conclusive, logical progression of reasoning 
is not possible.  Thus, the Board must weigh the evidence and 
circumstances in a more sophisticated manner.  In the Board's 
view, the evidence concerning alleged deficiencies in any 
earlier period of VA care, including the amputation, is 
highly tenuous and need not be further addressed.  On the 
other hand, the August 1996 physician's report discussed 
above demonstrates that there were substantial deficiencies 
(whether or not they amounted to negligence) in the terminal 
care of a very frail patient.  The question at hand becomes 
whether these deficiencies caused or contributed to the 
veteran's death.  Obviously, the VA treatment at issue was 
not intended to result in death, and thus does not fall into 
the "necessary consequence" exception to entitlement.  The 
August 1996 report's presentation of possible opposing 
arguments bolsters its credibility and weight.  The report 
evokes a strong impression that were it not for deficiencies 
in treatment (even if stopping short of negligence) at the 
Wilkes-Barre VAMC in June 1992, it is quite possible that the 
veteran would not have died at that time.   There is, in sum, 
an approximate balance of evidence that does not 
satisfactorily prove or disprove the claim.  There is a very 
substantial and inescapable doubt in favor of the appellant's 
claim, easily within the range of probability, and far 
removed from pure speculation or remote possibility.  38 
C.F.R. § 3.102 (2000).

In light of the foregoing, entitlement to dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1151 is 
granted.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim, 
and substantially heightens VA's notice requirements in 
adjudication of claims.  In the present case, however, the 
appellant abandoned her claim for service connection for the 
cause of the veteran's death at her March 2001 Board hearing 
(as discussed above), and the benefits she seeks are in any 
event granted herein pursuant to 38 U.S.C.A. § 1151.  
Accordingly, the Board's omission of consideration of the 
VCAA in this decision is without prejudice to her claims.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).



ORDER

The appeal for dependency and indemnity compensation based on 
service connection for the cause of the veteran's death is 
dismissed.  

The claim for dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1151 is granted.





		
	Richard B. Frank
	Member, Board of Veterans' Appeal

 

